17 N.Y.2d 557 (1966)
Donna Lebedeff, Appellant,
v.
Richard Lebedeff, Respondent.
Court of Appeals of the State of New York.
Submitted January 17, 1966.
Decided February 17, 1966.
Leo A. Larkin, Corporation Counsel (Seymour B. Quel and Alfred Weinstein of counsel), for appellant.
John J. Leonard for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order of Appellate Division reversed and order of the Family Court reinstated, with costs in this court and in the Appellate Division. This is a separate special proceeding under article 3-A of the Domestic Relations Law (Uniform Support of Dependents Law), invoked by petitioner, which provides an independent source of jurisdiction conferred upon the Family Court (Family Ct. Act, § 411; see Landes v. Landes, 1 N Y 2d 358).